DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, and species: cholesterol lowering drug, evolucumab, and claim 36 in the reply filed on 8/9/2021 is acknowledged.  Species: canakinumab is rejoined.   Claims 1-2, 28, 29, 36, 39, 40, 124, and 125 are examined herein.  Claims 5, 37-38, 46, 105, 106, and 126-129 are withdrawn from consideration as being directed to non elected inventions and species.

Priority
The effective filing date of instant claim 1, and the claims that depend therefrom, is 7/13/2017.  Although the instant application claims priority to 62/445,395, the entire scope of these claims is not supported in the ‘395 application.  All other claims are awarded benefit of the 1/12/2017 effective filing date.  

Communications via Electronic Mail
Communications via email are at the discretion of applicant.  If applicant or their representative wish to communicate with USPTO via internet email regarding matters for this application which are subject to the confidentiality requirement as set forth in 35 USC 122, written authorization must be provided (see MPEP 502.03 II).  A paper copy of each correspondence will be placed in the application.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28, 29, 36, 39, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between, SNP genotypes and a particular therapeutic regimen as well as the abstract mental concept of making decision. This judicial exception is not integrated into a practical application because the step(s) of detecting the genotypes of the recited SNPS are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites providing a recommendation for a therapeutic regimen based upon a human subject’s IL-1 Genetic Pattern from SNPs: rs16944, rs1143623, and rs4848306, which is a natural correlation/law between genotypes of the recites SNPs and therapeutic efficacy/recommendation.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The selecting and determining limitations recited in the preamble of the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of detecting alleles for the recited SNPs does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  The limitation directed to “providing a recommendation” is taken as instructions to apply the natural law recited. 
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the detecting steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
The additional step to “providing a recommendation” is taken as instructions to apply the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  

	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Claim Interpretation
Given that the preamble of claim 1 is directed to “preventing a future cardiac event” and “treating the subject” respectively, the claims are interpreted to require the administration step (e).  In the other words, the claims are interpreted to NOT encompass simply performing steps a-c and predicting a subject is not at risk of a future cardiac event.  In view of the fact that the claims require a treatment step which practically applies the natural correlation set forth in the claims, the claims are considered to be directed to patent eligible subject matter.  

Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 124 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods which include reducing the probability of having a future cardiac event by administering canakinumab or evolocumab to a human subject as identified by the claims, does not reasonably provide enablement for preventing a future cardiac event as broadly encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The claims broadly encompass preventing future cardiovascular events, as well as “treating” subjects encompassing reducing cardiovascular events in subjects as identified by the claims by administering broadly any IL-1 beta inhibitor or anti-cholesterol drug to the subject.  
The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as chemistry and biology" (Mycolgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Federal Circuit 2001)).
The amount of direction or guidance and Presence and absence of working examples:
	The specification teaches several anti-inflammatory drugs that modulate IL-1 biological activity (table 3), including canakinumab, as well as anti-cholesterol drugs such as evolocumab.  The specification teaches that drugs encompassed by the claims include polypeptides, peptidomimetics, nucleic acids, inorganic or organic molecules, “small molecules”, etc. (page 16).  However, the specification does not teach any examples of any IL-1 beta inhibitors or anti cholesterol drugs with the ability to “prevent” a future cardiac event, that is to ensure that no future cardiac events occur, which is encompassed by the scope of “prevent”.  The specification does not teach which of the drugs from table 3, or tables 4 or 5, would prevent such an event, or which have the capability of reducing a future cardiac event or ameliorating symptoms of an event.

The state of the prior art and the predictability or unpredictability of the art:
	The unpredictability in the art regarding drugs which have the functional capability of preventing, reducing, or ameliorating future cardiac events is high.  Choudhury (Choudhury et al; Journal of the American College of Cardiology, vol 68, pages 1769-1780; October 2016) teaches results of a phase II, double blind, randomized, placebo controlled trial.  Choudhury teaches that treatment with canakinumab in patients with atherosclerosis, type II diabetes, or glucose intolerance showed a marginal yet statistically significant elevation in total cholesterol levels, but that Lp(a) was significantly reduced (see page 1779, col 1, end of second paragraph).  Choudhury teaches that while canakinumab reduced markers of inflammation such as hs-CRP and IL-6, there was no statistically significant effects on measures of vascular structure or function (see abstract) in patients.   Accordingly, it appears that the prior art supports the 

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
To practice the invention as claimed, a large amount of unpredictable trial and error experimentation would be required of the skilled artisan to determine which IL-1 beta inhibitors or anti-cholesterol drugs, from the possible genus of IL-1 beta inhibitors and anti cholesterol drugs including undisclosed polypeptides, peptidomimetics, nucleic acids, inorganic or organic molecules, “small molecules”, would function as broadly encompassed by the claims.  To practice the invention, the skilled artisan would not only have to identify a large genus of IL-1 beta inhibitors and anti-cholesterol drugs but would also be required to perform clinical trials with patients and controls to determine which IL-1 beta inhibitors and anti-cholesterol drugs would be capable of functioning as claimed.  Such experimentation would be replete with inventive effort to identify the variables required to achieve the function as broadly claimed, with each step providing no guarantee of success.  The quantity and unpredictability of such experimentation is exemplified by the teachings of Choudhury which illustrates the unpredictability of the clinical efficacy of canakinumab to function as required by the broad scope of the claimed invention.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a 

Written Description
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This includes a New Matter rejection.
With regard to claim 1, the claim is directed to methods which require administration of broadly any structurally undisclosed IL-1 beta inhibitor or anti-cholesterol drug which must possess the function of “preventing a future cardiac event” and “treating” a subject.  
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines

Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

The specification teaches that “treating” refers to reducing or ameliorating a disorder or a symptom.  In the case of the instant claims, the functionality of identifying IL-1 beta inhibitors 
The specification teaches that drugs encompassed by the claims include polypeptides, peptidomimetics, nucleic acids, inorganic or organic molecules, “small molecules”, etc. (page 16).  The specification teaches several anti-inflammatory drugs that modulate IL-1 biological activity (table 3), including canakinumab, as well as anti-cholesterol drugs such as evolocumab.  However, the specification does not teach any examples of any IL-1 beta inhibitors or anti cholesterol drugs with the ability to “prevent” a future cardiac event, that is to ensure that no future cardiac events occur, which is encompassed by the scope of “prevent”.  The specification does not teach which of the drugs from table 3, or tables 4 or 5, would prevent such an event, or which have the capability of reducing a future cardiac event or ameliorating symptoms of an event. Accordingly, the specification is silent as to any correlation between the structure of IL-1 beta inhibitors and those that function as broadly claimed.  
Although the general methodology for identifying IL-1 beta inhibitors and anti-cholesterol drugs is known, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through 
The claims encompass a very large genus of drugs which require a specific functionality.  The genus includes a large number of molecules for which no written description is provided in the specification.  While the specification teaches several anti-inflammatory drugs in table 3, the specification does not teach which of the drugs listed have the ability to function as broadly claimed.  Therefore the specification fails to teach how to distinguish members of the claimed genus of IL-1 beta inhibitors and anti-cholesterol drugs which possess the claimed functionality from non members.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of polymorphisms encompassed by the broadly claimed invention.

To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

	Thus considering the breadth of the polynucleotides required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.

Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 28, 29, 36, 39, 40, 124, and 125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
As an initial matter, the claims are rejected for being incomplete because they refer to tables in the specification.  As set forth in the MPEP 2173.05(s): 
 Reference to Figures or Tables
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

The claims are directed to methods which require obtaining information regarding a human subject’s SNP alleles at rs169447, rs1143623, rs4848306, rs17561, and rs1143634 [or in the case of claim 28, rs169447, rs1143623, rs4848306] and determining the subject’s IL-1 genotype pattern “based on the information obtained in step (a) and the information disclosed in Table 1 and Table 2 [or in the case of claim 28, “based on the detecting in step (c) and the information in table 1].  It is not clear what information from the tables is obtained/used, or how it is used for a practitioner to infringe on the claims.  Further, table 2 sets forth IL-1 patterns that do not require information from all 5 SNPs, while tables 1 and 2 provide different IL-1 patterns depending on whether 3 or 5 SNPs are taken into consideration (For example, in table 2, the 5th row shows a Negative IL-1 pattern, which is different when the genotypes for the rs numbers are compared to row 5 of table 1, which shows that those genotypes produce a positive Il-1 pattern).  Accordingly, the metes and bounds of the claims are unclear because it is not clear what information is required from the tables to infringe on the claims, which rs numbers are required for determining IL-1 patterns, which table should be used to determine IL-1 patterns, and how both tables are used when conflicting information for IL-1 patterns exists between them.  

The terms “aggressive” and “mild” in claim 36 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The metes and bounds of the phrase “not comprising a drug that inhibits IL-1B activity” as it is not clear if this includes drugs that may indirectly, through action or inhibition, modulate other members of a particular pathway that may then be associated with IL-1B activity.  The claim seeks to limit the regimen to what it is not, rather than what it is, and the context of the regimens encompassed by the recitation is not clear.  This is especially confusing because the regimen is recited to be for a subject suffering from an “IL-1B related disorder”.  
The claims contain numerous trademark/trade names, such as Xilonix, Repatha, etc.  and are therefore indefinite.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogus (Rogus et al; Human Genet. Vol 123, pages 387-398, 2008; cited in the IDS).
With regard to claim 28,  Rogus teaches selecting subjects from the ARIC, as well as a subset for study of periodontal disease, and obtaining a nucleic acid sample (page 388, col 1).  Rogus teaches genotyping the SNPs rs16944, rs1143623, and rs4848306 and detecting genotype patterns (see table 3).  Step e appears to be optional since step d does not require determination of any particular IL-1 genetic pattern.  The “providing” step e in claim 28 is “based” on particular genotype patterns but does not appear to be required because the composite IL-1 patterns recited in the claims do not take into account all possible genotype patterns.  Therefore, .  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rogus in view of Tsimikas (J Am Coll Cardiol., vol 63, pages 1724-1734, 2014; cited in the IDS).
Rogus teaches selecting subjects from the ARIC, as well as a subset for study of periodontal disease, and obtaining a nucleic acid sample (page 388, col 1).  Rogus teaches genotyping the SNPs rs16944, rs1143623, and rs4848306 and detecting genotype patterns (see table 3).  With regard to claim 29, step e appears to be optional since step d (from claim 38) does .  

Claims 1, 2, 28, 29, 36, 39, and 124 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimikas (Tsimikas et al; Journal of the American College of Cardiology, vol 17, 2014, pages 1724-1734; cited in the IDS) in view of  Thuren (Thuren et al; US Pregrant publication 2014/0356356), Rogus (Rogus et al; Human Genetics, vol 123, pages 387-398; 2008; .
Tsimikas teaches determining the genotypes for rs17561 (IL-1 alpha +4845), rs1143634 (IL-1 beta +3934), and rs16944 (IL-1 beta -511) and determining a positive (overexpression of IL-1 beta) or negative IL-1 genotype pattern based on these SNPs (see Table 1; page 1726).  Tsimikas also teaches determining LDL-C, and Lp(a) levels of the subjects.  With regard to step d in claims 1 and 28, Tsimikas teaches that there was an association between elevated risk of CAD with elevated levels of Lp(a) levels and IL-1 positive genotypes (see table 4: LDL-C value at least 50 mg/dl and Lp(a) level at least 5mg/dl; and page 1728).  Tsimikas teaches that for Lp(a), IL-1 positive patients with Lp(a) above the median exhibited the worst 4 year event free survival (death and death/MI) (see figure 4; page 1731).    
With regard to step e, although Tsimikas does not specifically teach administering the IL-1 beta inhibitor, canakinumab, to the study subjects, Tsimikas does teach that a clinical trial using canakinumab is underway (CANTOS: Canakinumab Anti-inflammatory Thrombosis Outcomes Study; see pages 1725, col 1 and page 1732, col 2) and that patients with IL-1 positive genotypes and elevated Lp(a) levels may maximally benefit from therapies aimed at inhibiting IL-1 beta.  Further, Thuren teaches administering canakinumab to patients with CAD (such as patients who have received coronary artery bypass graft) for the purpose of reducing their risk of a future cardiovascular event (see abstract, claims).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to applicants effective filing date to provide recommendation for or to administer canakinumab to patients as taught by Tsimikas for the purpose of reducing their risk of a future cardiac event.  The ordinary artisan would have been motivated to administer Canakinumab to patients with positive IL-1 genotype pattern and 
Although Tsimikas does not teach obtaining information for IL-1 beta SNPs rs1143623 and rs4848306, Tsimikas teaches predominant functional haplotypes in the promoter region of IL-1 beta exist (see page 1731, col 2, first full para).  For example Rogus teaches determining IL-1 beta levels with respect to rs16944, rs1143623, and rs4848306 (see tables 2, 4, and 5) and Latella teaches analysis of SNP genotypes and haplotypes for rs16944, rs1143623, rs1143634, rs4848306, and rs17561 (see table 2, page 210).  Latella further teaches analysis of haplotype pairs and IL-1B levels (page 211 and tables 5 and 6).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to applicants filing date to include analysis of SNP rs1143623 and rs4848306 in the method of Tsimikas because Rogus and Latella teach that IL-1 beta levels are associated with IL-1 beta promoter SNP genotypes including rs1143623 and 4848306.  It is noted that with regard to reference to tables 1 and 2 in the instant claims, the table taught by Tsimikas teaches the same positive/negative IL-1 genotype patterns recited in table 2 of the specification.  Further, the express teachings of Tsimikas, Rogus and Latella provide the necessary methodology and instructions for the ordinary artisan to arrive at the positive/negative IL-1 genotype patterns in table 1 with a reasonable expectation of success.  Additionally, although Tsimikas does not expressly recite the term “plasma” with regard to Lp(a) and LDL-C measurements, this limitation is inherent in the teachings of Tsimikas because the standard in the art for measuring levels of LDL-C and Lp(a) are plasma measurements.  

Claims 1, 28, 29, 36, 39, and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimikas (Tsimikas et al; Journal of the American College of Cardiology, vol 17, 2014, pages 1724-1734; cited in the IDS) in view of  (Thuren et al; US Pregrant publication 2014/0356356), Rogus (Rogus et al; Human Genetics, vol 123, pages 387-398; 2008; cited in the IDS), Latella (Latella et al; Immunological Investigations; vol 38, pages 203-219, 2009, cited in the IDS) and Sabatine (Sabatine et al; NEJM, vol 372, 2015, pages 1500-1509).
Tsimikas teaches determining the genotypes for rs17561 (IL-1 alpha +4845), rs1143634 (IL-1 beta +3934), and rs16944 (IL-1 beta -511) and determining a positive (overexpression of IL-1 beta) or negative IL-1 genotype pattern based on these SNPs (see Table 1; page 1726).  Tsimikas also teaches determining LDL-C, and Lp(a) levels of the subjects.  With regard to step d in claims 1 and 28, Tsimikas teaches that there was an association between elevated risk of CAD with elevated levels of Lp(a) levels and IL-1 positive genotypes (see table 4: LDL-C value at least 50 mg/dl and Lp(a) level at least 5mg/dl; and page 1728).  Tsimikas teaches that for Lp(a), IL-1 positive patients with Lp(a) above the median exhibited the worst 4 year event free survival (death and death/MI) (see figure 4; page 1731).    
Although Tsimikas does not teach obtaining information for IL-1 beta SNPs rs1143623 and rs4848306, Tsimikas teaches predominant functional haplotypes in the promoter region of IL-1 beta exist (see page 1731, col 2, first full para).  For example Rogus teaches determining IL-1 beta levels with respect to rs16944, rs1143623, and rs4848306 (see tables 2, 4, and 5) and Latella teaches analysis of SNP genotypes and haplotypes for rs16944, rs1143623, rs1143634, rs4848306, and rs17561 (see table 2, page 210).  Latella further teaches analysis of haplotype pairs and IL-1B levels (page 211 and tables 5 and 6).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to applicants filing date to include analysis of SNP 
With regard to step e, although Tsimikas does not specifically teach administering an anti cholesterol drug to study subjects, Tsimikas teaches analysis of LDL-C levels, which are known to contribute to cardiac events, and Rogus teaches subjects from the Atherosclerosis Risk in Communities study.  Sabatine teaches that administration of evolocumab in combination with standard therapy reduced LDL cholesterol by 61% and reduced the incidence of cardiovascular events (see abstract). Therefore, it would have been prima facie obvious to the ordinary artisan prior to applicants effective filing date to provide recommendation for or to administer evolocumab to patients as taught by Tsimikas, Rogus, and Latella for the purpose of reducing their risk of a future cardiac event. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 2, 28, 29, 36, 39, 124, and 125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,337,070. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope, and the claims of the ‘070 patent anticipate the instant claims.  

Claims 1, 2, 28, 29, 36, 39, and 124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,329,620. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope, and the claims of the ‘620 patent anticipate the instant claims.  

Claims 1, 2, 28, 29, 36, 39, 40, and 124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–13 of U.S. Patent No. 10,894,985. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope, and the claims of the ‘985 patent anticipate the instant claims.  

Claim 1, 2, 28, 29, 36, 39, 40, and 124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 111-118 of copending Application No. 17/122,102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope, and the claims of the ‘985 patent anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634